


Exhibit 10.29




Summary of Director and Executive Officer Compensation Arrangements


In addition to the compensation arrangements filed as other exhibits to this
annual report, Alliance One International, Inc. (the “Company”) has the
following compensation arrangements with its directors and named executive
officers.


Compensation Arrangements for Directors


Directors who are employees of the Company or its subsidiaries or who serve as
paid consultants to the Company are not compensated for their services as
director. Non-employee directors receive an annual cash retainer paid in
quarterly installments. As of June 1, 2012, such retainer payments were based on
the following schedule:


Type of Service
Annual Retainer
Board Member
$50,000
Lead Independent Director
+ $10,000
Audit Committee Member
+ $12,000
Audit Committee Chair
+ $10,000
Executive Committee Member
+ $ 3,000
Executive Committee Chair
+ $ 5,000
Executive Compensation Committee Member
+ $12,000
Executive Compensation Committee Chair
+ $ 7,500
Governance & Nominating Committee Member
+ $ 7,500
Governance & Nominating Committee Chair
+ $ 5,000



Compensation Arrangements for Named Executive Officers


The board of directors sets the annual base salary for each of the Company's
chief executive officer, chief financial officer and its three other most highly
compensated executive officers, based on fiscal 2012 total compensation (such
five officers, the “named executive officers”). As of June 1, 2012, the annual
base salary rates for the named executive officers were as follows:


Named Executive Officer
Base Salary
Mark W. Kehaya (1)
$
544,500


Robert A. Sheets
425,000


J. Pieter Sikkel
425,000


J. Henry Denny
350,000


William L. O'Quinn
275,000





(1) Mr. Kehaya was named Chairman and Interim Chief Executive Officer effective
December 14, 2010. In connection with Mr. Kehaya's service as Interim Chief
Executive Officer, the Company has entered into a consulting agreement with
Meriturn Partners, LLC and Mr. Kehaya as a consultant and interim Chief
Executive Officer. Mr. Kehaya is a partner with Meriturn. Per the consulting
agreement, the Company has agreed to pay Meriturn $45,375 per month for Mr.
Kehaya's services.




